                       IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WISCONSIN




TAYSHEEDRA D. ALLEN-NOLL,

               Plaintiff

       v.                                                                  Case No. 18-cv-216

MADISON AREA TECHNICAL COLLEGE,
MARK C. LAUSCH, Dean of Center for Health and Safety Education.
BOARD OF MADISON AREA TECHNICAL COLLEGE,
CAROLYN STONER, CHAIR of the Board

               Defendants


             APPEAL OF MAGISTRATE JUDGE GRANT OF SUMMARY JUDGEMENT




   1. NOW COMES plaintiff, Taysheedra D. Allen-Noll (herein “Allen-Noll”), by her attorney,

Rocky L. Coe, Esq. of COE LAW OFFICES, who appeals to the Seventh Circuit Court of Appeals,

Plaintiff’s appeal of Magistrate Judge Stephen L. Crocker’s decision dated July 29, 2019 granting

Defendants’ motion for summary judgement to dismiss claims under Title VII of the Civil Rights

Act of 1964, and 42 U.S.C. § 1981 against Madison Area Technical College (MATC) and its Board,

a § 1981 claim against Mark Lausch, a procedural due process claim against Lausch and Carolyn

Stoner and an equal protection claim against Lausch in the above captioned matter. (Dkt. 64)

Defendants are MATC, Lausch -Dean of Center for Health and Safety Education, Board of

Madison Area Technical College, and Stoner -Chair of the Board.
       Plaintiff takes this appeal because the Decision and Order of Magistrate Crocker is in

contravention of the Seventh Circuit’s decisions in Ortiz v. Werner Enters, Inc. 834 F.3d 760, 765

(7th Cir. 2016) and Hasan v. Foley & Lardner LLP 552 F.3d 520, 530 (7th Cir. 2008).

Respectfully submitted this 26th day of August 2019.


                                                             BY:    s/Rocky L. Coe, Esq.
                                                                    State Bar No. 1016642
                                                                    Coe Law Offices
                                                                    Attorney for Plaintiff
                                                                    Taysheedra D. Allen-Noll

COE LAW OFFICES
3873 North Sherman Blvd. 53216
414-442-1755
Fax No. 414-444-2691




                                                2
